EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Leong C. Lei (Reg. No. 50,402) on May 16, 2022.
The application has been amended as follows: 
Amendments to the Specification:
	On page 1, line 5, “too change” has been changed to –tool change--.
On page 3, line 8, “and too” has been changed to –and tool--.
On page 10, line 8, “too change” has been changed to –tool change--.
	On page 12, line 5, “third” has been changed to –fourth—(which is consistent with Figures 20-22 and with page 12, lines 1-4, for example).
 	On page 12, line 7, “third” has been changed to –fourth—(which is consistent with Figures 20-24 and with page 12, lines 1-4, for example).
	The paragraph beginning page 17, line 7 has been amended as follows:
The stop element 362 is selectively mounted on the base 31 or the actuation section 36 of the arm body 33. In the instant embodiment, the stop element 362 is a bolt, which is screwed to the actuation section 36 and is adjustable in respect of a height thereof, so as to abut an inner top surface 3112 of the base 31 when the arm body 33 is rotated upwards from a lower side. By adjusting the height of the bolt, the degree of levelness of the gripping end 333 and the two gripping claws 351 of the arm body 33[[ 351]] can be adjusted. 
	On page 22, last line, “annual” has been changed to –annular--.
Amendments to the Claims:
1 (Currently Amended). A tool change unit, at least comprising: 
a base and two tool arms rotatably mounted on the base, each of the tool arms being a respective one of two opposite sides of the base, the base comprising a coupling section adapted to couple to a power unit for rotating the base about a first axis, each of the tool arms comprising [[an]] a respective arm body, a respective position-returning element, a respective gripping element, and [[an]] a respective actuation element; 
wherein the base comprises a U-shaped body having a top wall and two sidewalls, each sidewall extending downwards from a respective one of two sides of the top wall;
wherein each of the arm [[body]] bodies has one end forming a respective pivoting end pivotally coupled to the base via a respective axle bar that penetrates both of the two sidewalls, such that each of the arm bodies is pivotable relative to the base about a respective further axis, and each of the arm bodies has [[an]] a respective opposite end opposite the corresponding pivoting end and forming a respective gripping end that is provided with a respective gripping element; 
wherein each of the position-returning elements is arranged between the corresponding arm body and the base so as to connect the corresponding arm body and the base, so that by means of the arrangement of the corresponding position-returning element, each of the arm [[body]] bodies is rotatable about the corresponding further axis 
wherein each of the gripping elements is formed with [[an]] a respective opening for gripping and holding a respective tool bar; and
wherein each of the actuation elements is mounted on a respective one of the arm [[body]] bodies and is adapted to be driven by a main tool axle to cause the corresponding arm body to rotate s 
2 (Currently Amended). The tool change unit according to claim 1, further comprising a stop element, wherein the stop element is selectively mounted on one of the arm [[body]] bodies, [[to]] positioned between [[the]] that arm body and the base when [[the]] that arm body has been rotated upward, so as to enable an adjustment of a degree of levelness of [[the]] that arm body and the corresponding gripping element. 
3 (Currently Amended). The tool change unit according to claim 1, wherein for each of the arm bodies, a respective curving configuration is formed between the corresponding pivoting end of the respective arm body and a remainder of the respective arm body to define [[an]] a respective angle. 
4 (Currently Amended). The tool change unit according to claim 1, wherein each of the arm [[body]] bodies is provided with [[an]] a respective actuation section that is raised upwards from the corresponding arm body each of the actuation elements being mounted on a corresponding one of the actuation sections. 
5 (Currently Amended). The tool change unit according to claim 1, wherein each of the position-returning elements comprises a respective torsion spring. 
6 (Currently Amended). The tool change unit according to claim 1, wherein each of the position-returning elements comprises [[an]] a respective extension spring. 
7 (Currently Amended). The tool change unit according to claim 1, wherein each of the position-returning elements comprises a respective pneumatic cylinder. 
8 (Currently Amended). The tool change unit according to claim 4, wherein each of the position-returning elements comprises: 
a respective barrel, a respective compression spring, a respective push rod, and a respective link rod, 
each of the barrels being fixed to a side portion of an undersurface of the base, 
each of the compression springs being disposed in the corresponding barrel, 
each of the push rods having an end pivotally mounted to the corresponding link rod and having an opposite end supported by the corresponding compression spring, a respective end of the corresponding link rod being rotatably mounted on the corresponding actuation section. 
9 (Currently Amended). The tool change unit according to claim 1, wherein each of the gripping elements at least comprises:
a respective two gripping claws, 
a respective compression spring, and 
a respective locking block, the respective locking block being mounted to an end face of the corresponding gripping end in a detachable manner, 
each of the gripping claws having a respective middle portion that is pivotally coupled to a respective side of the corresponding gripping end, 
each of the compression springs being arranged such that each of two ends of each of the compression springs [[being]] is a corresponding one of the [[two]] gripping claws, 
wherein for each of the gripping elements, the corresponding two gripping claws and the corresponding end face of [[a]] the corresponding gripping end of the corresponding arm body form therebetween the corresponding opening, such that the two corresponding gripping claws [[being]] are elastically expandable and retractable to grip and hold, in combination with the corresponding locking block, the corresponding tool bar. 
10 (Currently Amended). The tool change unit according to claim 4, wherein each of the actuation elements comprises a respective roller rotatably mounted on the corresponding actuation section. 
11 (Currently Amended). A tool change device, at least comprising a tool change unit and a power unit, 
wherein the tool change unit at least comprises: 
a base and two tool arms rotatably mounted on the base, each of the tool arms being a respective one of two opposite sides of the base, the base comprising a coupling section coupled to the power unit so that the power unit is configured to rotate the base about a first axis, each of the tool arms comprising [[an]] a respective arm body, a respective position-returning element, a respective gripping element, and [[an]] a respective  actuation element; 
wherein the base comprises a U-shaped both having a top wall and two sidewalls, each sidewall extending downwards from a respective one of two sides of the top wall;
wherein each of the arm [[body]] bodies has one end forming a respective pivoting end pivotally coupled to the base via a respective axle bar that penetrates both of the two sidewalls, such that each of the arm bodies is pivotable relative to the base about a respective further axis, and each of the arm bodies has [[an]] a respective opposite end opposite the corresponding pivoting end and forming a respective gripping end that is provided with a respective gripping element; 
wherein each of the position-returning elements is arranged between the corresponding arm body and the base so as to connect the corresponding arm body and the base, so that by means of the arrangement of the corresponding position-returning element, each of the arm [[body]] bodies is rotatable about the corresponding further axis 
wherein each of the gripping elements is formed with [[an]] a respective opening for gripping and holding a respective tool bar; 
wherein each of the actuation elements is mounted on a respective one of the arm [[body]] bodies and is adapted to be driven by a main tool axle to cause the corresponding arm body to rotate [[for]] downwards and
wherein the power unit at least comprises a rotational axle that is drivable to rotate, the tool change unit being coupled to the rotational axle. 
12 (Original). The tool change device according to claim 11, wherein the power unit comprises a servomotor, and the rotational axle is connected to the servomotor. 
13 (Currently Amended). The tool change device according to claim 11, wherein the power unit comprises a drive motor and an indexer, indexer, the rotational axle being connected to the indexer. 
14 (Currently Amended). The tool change device according to claim 11, wherein the power unit comprises:  
a pneumatic cylinder[[,]]; 
a servomotor[[,]]; 
a driving roller[[,]]; 
a driven roller[[,]];
a belt[[,]]; 
a driving shaft having an internal toothed section[[,]]; 
a rotational axle having an external toothed section[[,]]; and 
a protective cylinder, 
the driving roller being driven by the servomotor to rotate, 
the belt being wound around the driving roller and the driven roller, 
the driven roller being coupled to and fixed to the driving shaft, 
the rotational axle penetrating through the driving shaft, 
the external toothed section of the rotational axle being in mating engagement with the internal toothed section of the driving shaft, 
a top end of the rotational axle being coupled to and fixed to a cylinder rod of the pneumatic cylinder, 
the servomotor driving the rotational axle to rotate, 
the pneumatic cylinder driving the rotational axle to move upwards and downwards, 
the driving shaft and the rotational axle being received in the protective cylinder, and
a bottom end of the rotational axle being coupled to the tool change unit. 
15 (Original). The tool change device according to claim 11, wherein the power unit comprises a drive motor and a cam box, the drive motor being coupled to the cam box to drive components of the cam box to operate, the rotational axle being coupled to the cam box so that the cam box drives the rotational axle to move upwards and downwards and rotate. 
16 (Currently Amended). The tool change device according to claim 11, further comprising a circular disc style tool magazine, wherein the circular disc style tool magazine at least comprises:
a magazine body[[,]]; 
a rotation disc[[,]]; 
multiple tool receptacles for rotation with the rotation disc about a rotation disc rotation axis, the multiple tool receptacles being [[and]] arranged annularly[[,]];
a driving device[[,]]; and 
an upward-downward push-pull device; 
the magazine body being provided, on one side thereof, with a protruding ring that protrudes axially in the direction of the rotation disc rotation axis; 
the rotation disc comprising: 
a through hole[[,]]; 
multiple rotation bearings arranged in an annular form 
multiple driving bearings annularly arranged along an outer circumference of the annular form of the rotation bearings, the rotation bearings being located closer to the through hole than are the driving bearings, 
wherein the annularly arranged multiple rotation bearings being fit over the protruding ring of the magazine body and being rotatable and rolling on the protruding ring; 
the driving device being coupled to and fixed to the magazine body and located on a side of the magazine body that is opposite to the side of the magazine body at which the protruding ring is located, and the driving device comprising a driving section drivable to rotate, the driving section being set in abutting engagement with each of the driving bearings, so that the driving section, when rotating, drives the rotation [[dis]] disc to rotate forward or backward; 
the upward-downward push-pull device comprising a push-pull section, the push-pull section being drivable to move upwards and downwards; 
each of the tool receptacles comprising a respective receptacle body having a respective [[a]] longitudinal direction, each of the receptacle [[body]] bodies having a respective [[top]] first end from which a respective constraining section extends transversely to the corresponding longitudinal direction, each of the constraining sections being provided with a respective roller rotatably mounted thereto, each of the top ends of the receptacle [[body]] bodies being provideda respective axle bar projecting outward therefrom to pivotally couple to the rotation disc, each of the receptacle [[body]] bodies having a respective second each of the receptacle [[body]] bodies being of a partially covering form and including [[an]] a respective opening formed in one side of the corresponding receptacle body and in communication with [[the]] an area outside of the corresponding receptacle body, wherein each of the openings has a respective top end that is formed as a narrowed opening having a reduced diameter as compared to a diameter of an interior of the corresponding receptacle body, wherein each of the narrowed openings is the corresponding interior of the corresponding receptacle body, wherein a respective positioning section is formed inwardly of the corresponding one of each of the narrowed openings, wherein each of the receptacle bodies includes a respective inner surface, wherein for each of the receptacle bodies, a respective gripping section is provided to each of two sides of [[an]] the corresponding inner surface and
wherein when the rotation disc rotates about the rotation disc rotation axis, each of the rollers of each of the tool receptacles passes through the push-pull section of the upward-downward push-pull device and is pushed and pulled in upwards and downward directions to pivot the corresponding tool receptacle relative to 
17 (Currently Amended). The tool change device according to claim 16, wherein each of the gripping sections of the tool receptacles [[have]] has a respective gripping section first end and an opposite respective gripping section second end, gripping section first end being formed with [[an]] a respective open slot that is extended in the longitudinal direction of the corresponding receptacle body toward and connected to [[a]] the respective gripping section second end a respective external end in communication with the outside area, each of the open slots having [[an]] a respective internal end formed with [[an]] a respective expanded slot, each of the expanded slots being also extended in the longitudinal direction of the corresponding receptacle body toward and connected to the respective gripping section second [[top]] end wherein the two gripping sections of each of the receptacle bodies are 
18 (Currently Amended). The tool change device according to claim 11, further comprising a chain style tool magazine, wherein the chain style tool magazine at least comprises:
a power roller[[,]]; 
a driven roller[[,]]; 
a chain wound around the power roller and the driven roller[[,]];
multiple tool receptacles rotatably mounted on the chain[[,]]; and 
an upward-downward push-pull device, 
each of the tool receptacles comprising a respective receptacle body having a respective longitudinal direction, each of the receptacle [[body]] bodies having a respective first [[top]] end from which a respective constraining section extends transversely to the corresponding longitudinal direction, each of the constraining sections being provided with a respective roller rotatably mounted thereto, each of the top ends of the receptacle [[body]] bodies being provideda respective axle bar projecting outward therefrom to pivotally couple to the chain, each of the receptacle [[body]] bodies having a respective second end that is made in a hollowed form, each of the receptacle [[body]] bodies being of a partially covering form and including [[an]] a respective opening formed in one side of the corresponding receptacle body and in communication with [[the]] an area outside of the corresponding receptacle body, wherein each of the openings has a respective top end that is formed as a narrowed opening having a reduced diameter as compared to a diameter of an interior of the corresponding receptacle body, wherein each of the narrowed openings is the corresponding interior of the corresponding receptacle body, wherein a respective positioning section is formed inwardly of the corresponding one of each of the narrowed openings, wherein each of the receptacle bodies includes a respective inner surface, wherein for each of the receptacle bodies, a respective gripping section is provided to each of two sides of [[an]] the corresponding inner surface and
wherein the power roller drives the chain and the driven roller to rotate in unison therewith so as to drive the tool receptacles to circulate in unison therewith, the upward-downward push-pull device pushing and pulling each of the tool receptacles to rotate relative to the chain. 
19 (Currently Amended). The tool change device according to claim 18, wherein each of the gripping sections of the tool receptacles [[have]] has a respective gripping section first end and an opposite respective gripping section second end, gripping section first end being formed with [[an]] a respective open slot that is extended in the longitudinal direction of the corresponding receptacle body toward and connected to [[a]] the respective gripping section second end a respective external end in communication with the outside area, each of the open slots having [[an]] a respective internal end formed with [[an]] a respective expanded slot, each of the expanded slots being also extended in the longitudinal direction of the corresponding receptacle body toward and connected to the respective gripping section second [[top]] end wherein the two gripping sections of each of the receptacle bodies are 
20 (New). A tool change device, at least comprising a tool change unit and a power unit, 
wherein the tool change unit at least comprises: 
a base and two tool arms rotatably mounted on the base, each of the tool arms being located on a respective one of two opposite sides of the base, the base comprising a coupling section coupled to the power unit so that the power unit is configured to rotate the base about a first axis, each of the tool arms comprising a respective arm body, a respective position-returning element, a respective gripping element, and a respective  actuation element; 
wherein each of the arm bodies has one end forming a respective pivoting end pivotally coupled to the base such that each of the arm bodies is pivotable relative to the base about a respective further axis, and each of the arm bodies has a respective opposite end opposite the corresponding pivoting end and forming a respective gripping end that is provided with a respective gripping element; 
wherein each of the position-returning elements is arranged between the corresponding arm body and the base so as to connect the corresponding arm body and the base, so that by means of the arrangement of the corresponding position-returning element, each of the arm bodies is rotatable about the corresponding further axis upwards and downwards between a first position and a second position; 
wherein each of the gripping elements is formed with a respective opening for gripping and holding a respective tool bar; 
wherein each of the actuation elements is mounted on a respective one of the arm bodies and is adapted to be driven by a main tool axle to cause the corresponding arm body to rotate downwards; and
wherein the power unit at least comprises a rotational axle that is drivable to rotate, the tool change unit being coupled to the rotational axle, 
the tool change device further comprising a circular disc style tool magazine, wherein the circular disc style tool magazine at least comprises:
a magazine body; 
a rotation disc; 
multiple tool receptacles mounted on the rotation disc for rotation with the rotation disc about a rotation disc rotation axis, the multiple tool receptacles being arranged annularly;
a driving device; and 
an upward-downward push-pull device; 
the magazine body being provided, on one side thereof, with a protruding ring that protrudes axially in the direction of the rotation disc rotation axis; 
the rotation disc comprising: 
a through hole; 
multiple rotation bearings arranged in an annular form, and 
multiple driving bearings annularly arranged along an outer circumference of the annular form of the rotation bearings, the rotation bearings being located closer to the through hole than are the driving bearings, 
wherein the annularly arranged multiple rotation bearings being fit over the protruding ring of the magazine body and being rotatable and rolling on the protruding ring; 
the driving device being coupled to and fixed to the magazine body and located on a side of the magazine body that is opposite to the side of the magazine body at which the protruding ring is located, and the driving device comprising a driving section drivable to rotate, the driving section being set in abutting engagement with each of the driving bearings, so that the driving section, when rotating, drives the rotation disc to rotate forward or backward; 
the upward-downward push-pull device comprising a push-pull section, the push-pull section being drivable to move upwards and downwards; 
each of the tool receptacles comprising a respective receptacle body having a respective longitudinal direction, each of the receptacle bodies having a respective first end from which a respective constraining section extends transversely to the corresponding longitudinal direction, each of the constraining sections being provided with a respective roller rotatably mounted thereto, each of the top ends of the receptacle bodies being provided with a respective axle bar projecting outward therefrom to pivotally couple to the rotation disc, each of the receptacle bodies having a respective second end that is made in a hollowed form, each of the receptacle bodies being of a partially covering form and including a respective opening formed in one side of the corresponding receptacle body and in communication with an area outside of the corresponding receptacle body, wherein each of the openings has a respective top end that is formed as a narrowed opening having a reduced diameter as compared to a diameter of an interior of the corresponding receptacle body, wherein each of the narrowed openings is in communication with the corresponding interior of the corresponding receptacle body, wherein a respective positioning section is formed inwardly of the corresponding one of each of the narrowed openings, wherein each of the receptacle bodies includes a respective inner surface, wherein for each of the receptacle bodies, a respective gripping section is provided to each of two sides of the corresponding inner surface; and
wherein when the rotation disc rotates about the rotation disc rotation axis, each of the rollers of each of the tool receptacles passes through the push-pull section of the upward-downward push-pull device and is pushed and pulled in upwards and downward directions to pivot the corresponding tool receptacle relative to the rotation disc.

Amendments to the Drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
to add the text “Prior Art” to Figure 1 (in accordance with page 1, line 15 through page 3, line 3, for example);
to add the text “Prior Art” to Figure 2 (in accordance with page 1, line 15 through page 3, line 3, for example);
to add the text “Prior Art” to Figure 3 (in accordance with at least page 10, lines 7-10, for example);
to add the text “Prior Art” to Figure 4 (in accordance with at least page 10, lines 11-12, for example);
to add the text “Prior Art” to Figure 5 (in accordance with at least page 10, lines 13-14, for example);
to add the text “Prior Art” to Figure 6 (in accordance with at least page 10, lines 13-14, for example); and
to add the text “Prior Art” to Figure 7 (in accordance with at least page 10, lines 15-16, for example).
In order to avoid abandonment of the application, Applicant must make these above agreed upon drawing changes.  
Election/Restrictions
Firstly, it is noted that in the Election of Species requirement mailed February 8, 2022, the previous Examiner erroneously listed Species B re the chain style tool magazine as being the species shown in Figures 39-47, when in reality, the chain style tool magazine is only shown in two of the indicated figures, i.e., Figures 46-47.  That being said, the claims (18 and 19) identified by the Election of Species requirement mailed 2/8/22 as being readable on Species B re the chain style magazine were correct, and in any event, Applicant elected the other species set forth in the Election of Species requirement mailed 2/8/2022 (i.e., elected species A, re the circular style tool magazine shown in Figures 25-33, and on which claims 16 and 17 are readable).  
Furthermore, claims 1 and 11 are allowable.  That being said, the election of species requirements as set forth in the Office Actions mailed on November 29, 2021 and on February 8, 2022 have been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP §821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all of the limitations of an allowable claim.  Thus, all non-elected claims (in particular, claims 6-7, 8, 13-15, and 18-19) that include all of the limitations of one of allowable claims 1 and 11 have been rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the above-noted withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  In particular, it is noted that the specification mentions Taiwan Utility Model Publication No. 106202581 (see page 1, line 15 through page 3, line 3 of the specification as filed) and Taiwan Utility Model Publication No. 107202369 (see page 3, line 4 through page 5, line 3, of the specification as filed), which are not of record.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Attention is directed to JP 04-002436 A (hereinafter, JP ‘436).  A machine translation of JP ‘436 has been obtained, and is being cited on the form PTO-892 (Notice of References Cited) attached to this Office Action.  That being said, for any references herein to page numbers, line numbers etc., re the JP ‘436 reference, attention is directed to that machine translation.  
JP ‘436 teaches a tool change unit at least comprising a “base”, such as, for example, 9, (or alternatively, such as the base 9+36+37; see Figures 6, 8, and page 4, line 146 through page 5, line 173) and two “tool arms” (such as, for example, the two tool arms 19 labeled below in the annotated reproductions of Figures 3 and 6 as “A1” and “A2”) that are rotatably mounted on the base 9 (or 9+36+37).  For example, the tool arms A1, A2 are “rotatably mounted on the base” 9 (or 9+36+37) such as for rotation with the base 9 (or 9+36+37) as the base is rotationally indexed to move different ones of the tool arms 19 to the (bottom, re Figures 3-4, for example) tool changing position at which a tool can be delivered from that tool arm 19 to the spindle head 8.  See Figures 2-6 and at least page 3, lines 117-119.  Alternatively, the tool arms A1, A2 are “rotatably mounted on the base” 9 (or 9+36+37) such as for pivotal rotation relative to the base 9 (or 9+36+37), as can be seen by viewing the position of tool arm A1 in Figure 6 in solid lines vs. dashed lines.  See Figure 6, as well as page 4, which teaches “[R]eference numeral (19) is a tool hand whose base is pivotally supported by the hand shaft (20) in the tool magazine (9) and is swingable”.  Note also that the two tool arms 19 labeled below as A1 and A2 are each located on a respective opposing side (e.g., upper vs. lower) of the “base” 9 (or 9+36+37).  

[AltContent: textbox (Q)][AltContent: connector][AltContent: connector][AltContent: textbox (A2)][AltContent: connector][AltContent: textbox (A1)][AltContent: connector][AltContent: textbox (A1)][AltContent: connector]
    PNG
    media_image1.png
    394
    277
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    440
    408
    media_image2.png
    Greyscale



The base 9 (or 9+36+37) is, as noted previously, configured to be driven in rotation, and thus, is considered to comprise a “coupling section” as broadly claimed {i.e., whatever “section” of the “base” 9 (or 9+36+37) that inherently couples to the driving arrangement for driving 9 (or 9+36+37) in rotation about a “first axis”, i.e., a central axis of 9, in order for such rotation to be able to occur}.  See, for example, page 1, the first six lines, which indicate that the disclosure relates to an “automatic” tool changer for a machine tool.  See also, for example, page 3, line 117, which teaches that 9 (or 9+36+37) “is further attached to the frame (7) to as to be rotatable and indexable”.  See additionally the first six lines of page 5, and the fifth and sixth lines of page 6, for example.  See also Figures 2-3, for example.
Each of the tool arms 19 (such as the arms 19 labeled as A1, A2, above) comprises a respective arm body (see Figures 6, 5, 8, and 9A-9G, for example) that has one end forming a “pivoting end” that is pivotally coupled (via shaft/axle 20; see Figures 8, 6, and page 4, the top half, which teaches that 19 has a base that is pivotally supported by 20 in 9) to the “base” 9 (or 9+36+37) such that each of the arm bodies is pivotable relative to the base 9 (or 9+36+37) about a respective further axis.  Each of the arm bodies also includes a respective opposite end (i.e., opposite the corresponding pivoting end), each “opposite” end forming a respective gripping end that is provided with a gripping element (including, for example, the bifurcated grip arm 21, and one or both of the pins 22 that grip the tool holder 24; see Figures 5, 8, 7, 9G, 10 and page 4, the top half of the page).  
Each of the tool arms 19 also comprises a respective “position-returning element” in the form of a torsion spring 29 {see Figures 6, 8, 9A-9G, and, for example, page 8, lines 299-329, which teaches, among other things, that “the tool hand (19) is always urged toward the spindle head (8) by receiving the flexure of the spring (29)”).  Note that the “position-returning element” 29 is “arranged and connected between” the arm body 19 and the base 9 (or alternatively, such as the base 9+36+37; see Figures 6, 8, and page 4, line 146 through page 5, line 173), so that by means of the position-returning element 29, the arm body 19 is rotatable about the corresponding further (pivot) axis (provided at pivot shaft/axle 20) “upwards and downwards between a first position and a second position” (i.e., the position of 19 shown in dashed lines in Figure 6 and the position of 19 shown in solid lines in Figure 6, for example).  See Figures 6, 8, 9A-9G, and, for example, page 8, lines 299-329, as well as page 5, lines 174-204.  
Additionally, each of the tool arms 19 includes a respective “gripping element” (including, for example, the bifurcated grip arm 21, and one or both of the pins 22 that grip the tool holder 24; see Figures 5, 8, 7, 9G, 10 and page 4, the top half of the page, which teaches that “[R]eference numeral (19) is a tool hand whose base is pivotally supported by the hand shaft (20) in the tool magazine (9) and is swingable” and “[I]t is composed of one arm member and has a semicircular shape at the tip” and “[T]he bifurcated grip arm (21> is formed”, and also teaches that the support pins 22 are elastically engaged with the V-shaped groove 25 of the tool holder 24, and that the grip arm 21 is used to removably hold the tool holder 24) formed with a respective opening (i.e., the opening between the branches of the bifurcated grip arm 21) for gripping (via 22) and holding a respective “tool bar” 24.  See Figures 5, 8, 7, 9G, 10 and page 4, the top half of the page, for example.  
Additionally, each of the tool arms 19 includes a respective “actuation element” in the form of a roller 28 (see Figures 6, 8, 7, for example) that is mounted on a raised (see Figure 8) actuation section on the arm body (of arm 19).  The actuation element 28 is adapted to be “driven” by a “main tool axle” such as the tool spindle head 8, to cause the arm body 19 to rotate/pivot downwardly.  In particular, as spindle head 8 moves vertically downwardly, the actuation element 28 is driven via the cam surfaces 14, 15, of L-shaped cam 12 so as to cause grip arm 19 to pivot downwardly (against the bias of the torsion spring 29) from the position shown in solid lines in Figure 6 to the position shown in dashed lines in Figure 6.  See Figure 6.  See also Figures 9A-G, particularly Figures 9C-D and, for example, page 5, lines 174-204.  
Furthermore, regarding independent claim 11, it is noted that the central elongated shaft portion of 9 (labeled above as “Q”) is a rotational axle that is able to be driven to rotate, during the automatic indexing rotation of 9 described above.
However, JP ‘436 does not teach that the base (9 or 9+36+37) “comprises a U-shaped body having a top wall and two sidewalls, each sidewall extending downwards from a respective one of two sides of the top wall”, wherein each of the arm bodies of arms 19 “has one end forming a respective pivoting end pivotally coupled to the base via a respective axle bar that penetrates both of the two sidewalls, such that each of the arm bodies is pivotable relative to the base about a respective further axis”, as set forth in each of independent claims 1 and 11.
Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of JP ‘436, and thus, for at least the foregoing reasoning, JP ‘436 does not render obvious the present invention as set forth in independent claims 1 and 11.
Additionally, regarding independent claim 20, JP ‘436 does not teach in addition to the base 9 (or 9+36+37) and tool arms 19 described above, that the tool change device further comprises “a circular disc style tool magazine, wherein the circular disc style tool magazine at least comprises:  a magazine body; a rotation disc; multiple tool receptacles mounted on the rotation disc for rotation with the rotation disc about a rotation disc rotation axis, the multiple tool receptacles being arranged annularly; a driving device; and an upward-downward push-pull device; the magazine body being provided, on one side thereof, with a protruding ring that protrudes axially in the direction of the rotation disc rotation axis; the rotation disc comprising: a through hole; multiple rotation bearings arranged in an annular form, and multiple driving bearings annularly arranged along an outer circumference of the annular form of the rotation bearings, the rotation bearings being located closer to the through hole than are the driving bearings, wherein the annularly arranged multiple rotation bearings being fit over the protruding ring of the magazine body and being rotatable and rolling on the protruding ring; the driving device being coupled to and fixed to the magazine body and located on a side of the magazine body that is opposite to the side of the magazine body at which the protruding ring is located, and the driving device comprising a driving section drivable to rotate, the driving section being set in abutting engagement with each of the driving bearings, so that the driving section, when rotating, drives the rotation disc to rotate forward or backward; the upward-downward push-pull device comprising a push-pull section, the push-pull section being drivable to move upwards and downwards; each of the tool receptacles comprising a respective receptacle body having a respective longitudinal direction, each of the receptacle bodies having a respective first end from which a respective constraining section extends transversely to the corresponding longitudinal direction, each of the constraining sections being provided with a respective roller rotatably mounted thereto, each of the top ends of the receptacle bodies being provided with a respective axle bar projecting outward therefrom to pivotally couple to the rotation disc, each of the receptacle bodies having a respective second end that is made in a hollowed form, each of the receptacle bodies being of a partially covering form and including a respective opening formed in one side of the corresponding receptacle body and in communication with an area outside of the corresponding receptacle body, wherein each of the openings has a respective top end that is formed as a narrowed opening having a reduced diameter as compared to a diameter of an interior of the corresponding receptacle body, wherein each of the narrowed openings is in communication with the corresponding interior of the corresponding receptacle body, wherein a respective positioning section is formed inwardly of the corresponding one of each of the narrowed openings, wherein each of the receptacle bodies includes a respective inner surface, wherein for each of the receptacle bodies, a respective gripping section is provided to each of two sides of the corresponding inner surface; and wherein when the rotation disc rotates about the rotation disc rotation axis, each of the rollers of each of the tool receptacles passes through the push-pull section of the upward-downward push-pull device and is pushed and pulled in upwards and downward directions to pivot the corresponding tool receptacle relative to the rotation disc”, as set forth in independent claim 20.
Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of JP ‘436, and thus, for at least the foregoing reasoning, JP ‘436 does not render obvious the present invention as set forth in independent claim 20.
The aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claims 1, 11, and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
May 16, 2022